DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ABSTRACT
Please remove the application title above the abstract, it is not part of the abstract.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Chinese Pub. No. CN207976672, English machine translation attached. Drawings at the end of text).
Regarding Claim 1, Chen discloses, at least in figures 1-2: a backlight module (page 8) comprising: a support plate (121, pg. 10, line 1)  comprising a first surface (top); a light source (122, pg.10, line 2) fixed to the first surface (top) of the support plate (121), having a light exit face (to the left of 122), and configured to emit a light from the light exit face (it is a light emitting element); an adhesion assembly (14, pg. 10, 3rd para. 
Regarding Claim 2, Chen discloses in figure 1: wherein: the light entry face (left end) of the light guide plate (11) is in direct contact with the light exit face of the light source (122).  
Regarding Claim 3, Chen discloses in figure 1: wherein: the adhesion assembly (14) comprises a plurality of the adhesion parts (14) arranged in a first direction (see fig. 1, horizontally), the light source (122) comprises a plurality of light emitting elements (122) First Named Inventor: Chaojie ZhangApplication No.: -4- arranged in the first direction (horizontally),  and when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion parts (14) is located between two adjacent ones of the plurality of light emitting elements (122)(shown in fig. 1).  
Regarding Claim 5, Chen discloses in figure 1: wherein: each of the plurality of light emitting elements is configured to emit a light beam, and the plurality of adhesion 
Zhao (Chinese Pub. No. 108132562) also teaches this limitation, see figure 3.
Regarding Claim 9, Chen discloses: wherein: a material of the adhesion assembly (14) comprises an adhesive tape or an adhesive (pg. 10, 3rd para. lines 3-4).  
Regarding Claim 12, Chen discloses in figures 1-2: wherein: the support plate (121) comprises a circuit board (121, pg. 10, line 1), and the light source (122) comprises a plurality of light emitting elements (122) fixed to the circuit board (121) so as to be supplied with an electric power (CB’s by definition provide power).  
---------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (672).

Regarding Claim 4, Chen discloses in figure 4, wherein: each of the plurality of light emitting elements (122) is configured to emit a light beam (they are LEDs), an orthogonal projection of the light beam on the bottom surface of the light guide plate (11) has a first side and a second side (inherent), and one of the first side and the second side of the orthogonal projection of the light beam makes a predetermined angle (inherent) with the other of the first side and the second side (also inherent) of the orthogonal projection of the light beam, and the predetermined angle is a beam angle of the light emitting element (definition) and each of the plurality of adhesion parts (14) has a shape of an isosceles triangle (a truncated isosceles triangle), a base of the isosceles triangle is closer to the light entry face of the light guide plate (11)  than a vertex angle of the isosceles triangle, and the vertex angle of the isosceles triangle is equal to the beam angle of the light emitting element. Although Chen does not specifically state that the beam angle equals the vertex angle (of the extended truncated isosceles triangle) but if it wasn’t then the adhesive portions would absorb some of the light emitted resulting in reduced luminosity (this is a concern of Chen, see pg. 8, starting at line 21 from the bottom).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the beam angle equal to the vertex angle of the (extended) triangle, to minimize light absorption by the adhesive parts.
Regarding Claim 14, Chen discloses, at least in figures 1-2, A method of manufacturing a backlight module (pg. 8), comprising: providing a support plate (121)  comprising a first surface (top); providing a light source (122) having a light exit face (to 
Regarding Claim 16, Chen discloses in figure 1: wherein: the adhesion assembly (14) comprises a plurality of the adhesion parts (14) arranged in a first direction (see fig. 1, horizontally), the light source (122) comprises a plurality of light emitting elements (122) First Named Inventor: Chaojie ZhangApplication No.: -4- arranged in the first direction (horizontally),  and when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion 
Regarding Claim 18, Chen discloses in figure 1: wherein: each of the plurality of light emitting elements is configured to emit a light beam, and the plurality of adhesion parts are configured such that an orthogonal projection of each of the plurality of adhesion parts on the bottom surface of the light guide plate is located outside orthogonal projections of the light beams of the plurality of light emitting elements on the bottom surface of the light guide plate (page 12, after Figure 5, Chen discloses that the adhesive portions are shaped to eliminate absorption of light by the adhesive).
-------------------------------------------------------------------------------------------------- 
Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (672) in view of Zhao (Chinese Pub. No. 108132562, English machine translation attached).
Regarding Claim 6, Chen fails to disclose: wherein: the adhesion assembly (14) further comprises a connection part connecting the plurality of adhesion parts (14).  
Zhao teaches, at least in figure 10 an adhesion assembly (11-13) further comprising a connection part (11) which would simplify fabrication of the device (not having to mount each adhesive part 12 individually).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a connection part for the adhesive assembly of Chen, as taught by Zhao, to simplify fabrication of the device.
Regarding Claim 7, Chen fails to disclose: wherein: the connection part comprises a first strip portion extending in the first direction, and a plurality of second 
Zhao teaches in figure 10: wherein: the connection part comprises a first strip portion (11) extending in the first direction, and a plurality of second portions (12) extending from the first strip portion (11) to the plurality of adhesion parts (13) and connected to the plurality of adhesion parts (13), respectively, and the connection part is adhered to the support plate (22, CB).  
Same motivation as claim 6.
Regarding Claim 8, Chen fails to disclose: wherein: the plurality of light emitting elements are located between the first strip portion of the connection part and the light entry face (right end ) of the light guide plate (11) , and are arranged alternately with the plurality of second portions of the connection part. 
Zhao teaches the claimed connection parts of the adhesive assembly but fails to teach the above limitations.
However, if they were not positioned as claimed then the adhesive strip would block light and defeat the purpose of Zhao’s configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed configuration using the connection portions of Zhao, in the device of Chen, to avoid blocking light emitted from the light sources.
Regarding Claim 19, Chen fails to disclose: wherein: the adhesion assembly (14) further comprises a connection part connecting the plurality of adhesion parts (14).  
Zhao teaches, at least in figure 10 an adhesion assembly (11-13) further comprising a connection part (11) which would simplify fabrication of the device (not having to mount each adhesive part 12 individually).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a connection part for the adhesive assembly of Chen, as taught by Zhao, to simplify fabrication of the device.
Regarding Claim 20, Chen fails to disclose: wherein: the connection part comprises a first strip portion extending in the first direction, and a plurality of second portions extending from the first strip portion to the plurality of adhesion parts (14) and connected to the plurality of adhesion parts (14), respectively, and the connection part is adhered to the support plate (121).  
Zhao teaches in figure 10: wherein: the connection part comprises a first strip portion (11) extending in the first direction, and a plurality of second portions (12) extending from the first strip portion (11) to the plurality of adhesion parts (13) and connected to the plurality of adhesion parts (13), respectively, and the connection part is adhered to the support plate (22, CB).  
Same motivation as claim 19.
Regarding Claim 21, Chen fails to disclose: wherein: the plurality of light emitting elements are located between the first strip portion of the connection part and 
Zhao teaches the claimed connection parts of the adhesive assembly but fails to teach the above limitations.
However, if they were not positioned as claimed then the adhesive strip would block light and defeat the purpose of Zhao’s configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed configuration using the connection portions of Zhao, in the device of Chen, to avoid blocking light emitted from the light sources.
---------------------------------------------------------------------------------------------------
Claims 10-11, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (672) in view of Franklin et al (US PG Pub. No. 2014/0092630).
Regarding Claim 10, Chen fails to disclose: further comprising: a reflection element disposed on a side of the light guide plate (11) facing towards the support plate (121) and configured to reflect a light, exiting from the bottom surface of the light guide plate (11) , into the light guide plate (11) through the bottom surface.  
Franklin teaches, at least in figure 8: further comprising: a reflection element (96, ¶ [0079]) disposed on a side of the light guide plate (78) facing towards the support plate (88) and configured to reflect a light, exiting from the bottom surface of the light guide plate (78), into the light guide plate (78) through the bottom surface to improve backlight efficiency (last line of para. 79).  

Regarding Claim 11, Chen fails to disclose: further comprising: a back plate, wherein the support plate (121) comprises a second surface located opposite First Named Inventor: Chaojie ZhangApplication No.: -6- to the first surface (top) and slidably disposed on a surface of the back plate.  
Franklin teaches in figure 8, further comprising: a back plate (90M, ¶ [0086]), wherein the support plate (88) comprises a second surface located oppositeFirst Named Inventor: Chaojie ZhangApplication No.: -6- to the first surface (top) and slidably disposed on a surface of the back plate (90M).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a back plate for the backlight of Chen when used in a display device, as taught by Franklin, to provide mechanical protection to the display device. 
Regarding Claim 13; Chen discloses the use of the light source module in a liquid crystal display (page 8, lines 3-4) but fails to disclose: and a liquid crystal display panel having a light entry face, wherein the light exit face (top) of the light guide plate (11) of the backlight module faces towards the light entry face (left end) of the liquid crystal display panel.  
Franklin teaches, at least in figure 5, view is from the top (the touch layers are there) a backlight structure (42) illuminating a display (46) (¶ [0037] teaches it can be a liquid crystal display. Figure 8 of Franklin shows a circuit board (88, ¶ [0072]) holding a light source (72, ¶ [0072]) and adhesive (102, ¶ [0077]) and a light guide plate (78, ¶ [0077]) facing the display layers (46), as claimed.

Furthermore, it also would be obvious to try, as above, since LCD’s require a backlight and Chen provides a backlight.
Regarding Claim 23, Chen fails to disclose: further comprising: a back plate, wherein the support plate (121) comprises a second surface located opposite First Named Inventor: Chaojie ZhangApplication No.: -6- to the first surface (top) and slidably disposed on a surface of the back plate.  
Franklin teaches in figure 8, further comprising: a back plate (90M, ¶ [0086]), wherein the support plate (88) comprises a second surface located oppositeFirst Named Inventor: Chaojie ZhangApplication No.: -6- to the first surface (top) and slidably disposed on a surface of the back plate (90M).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a back plate for the backlight of Chen when used in a display device, as taught by Franklin, to provide mechanical protection to the display device. 
------------------------------------------------------------------------------------------------

	
 

	


CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879